 1   ARRIOLA, COWAN AND ARRIOLA
     MARK E. COWAN (Bar No. 73002)
 2   ANITA P. ARRIOLA (Bar No. 89001)
     259 Martyr St., Ste. 201
 3   Hagåtña, GU 96910-5200
     Telephone: (671) 477-9730
 4   Facsimile: (671) 477-9734

 5   MACDONALD | FERNANDEZ LLP
     IAIN A. MACDONALD (Admitted Pro Hac Vice)
 6   RENO F.R. FERNANDEZ III (Admitted Pro Hac Vice)
     MATTHEW J. OLSON (Admitted Pro Hac Vice)
 7   221 Sansome Street, Third Floor
     San Francisco, CA 94104-2331
 8   Telephone: (415) 362-0449
     Facsimile: (415) 394-5544
 9
     Attorneys for Creditor,
10   BANK OF GUAM
11                                           DISTRICT COURT OF GUAM
12   In re                                                       Bankr. Case No. 19-00010
13   ARCHBISHOP OF AGAÑA, A Corporation                          Chapter 11
     Sole,
14                                                               BANK OF GUAM’S REQUEST FOR
                               Debtor.                           NOTICE RE INTERIM COMPENSATION
15                                                               FOR CHAPTER 11 PROFESSIONALS
16

17           COMES NOW Bank of Guam (the “Bank”), creditor herein, and respectfully requests notice
18   of all Monthly Fee Statements 1 prepared by all Professionals seeking compensation from the
19   bankruptcy estate of the ARCHBISHOP OF AGAÑA, a Corporation Sole, and any objections
20   thereto, as contemplated by the Court’s Order Establishing Interim Compensation Procedure for
21   Chapter 11 Professionals, Dckt. 98.
22           Copies of said Monthly Fee Statements and any objections should be directed to:
23                                  Iain A. Macdonald and Matthew J. Olson
                                    Macdonald Fernandez LLP
24                                  221 Sansome Street, Third Floor
                                    San Francisco, CA 94104
25                                  imac@macfern.com and matt@macfern.com
26
     1
27    Unless otherwise defined, all capitalized terms shall have the same meaning as set forth in the Court’s Order
     Establishing Interim Compensation Procedure for Chapter 11 Professionals, Dckt. 98.
28
                                                                                                                      1

                 Case 19-00010 Document 154 Filed 04/30/19 Page 1 of 2
 1          The Bank also requests that Monthly Fee Statements (and any related objections) for any

 2   Compensation Period that were transmitted to Notice Parties prior to the date of this notice be sent to

 3   the Bank within 14 days of this notice.

 4   DATED: April 29, 2019                        MACDONALD | FERNANDEZ LLP

 5                                                By:     /s/ Matthew J. Olson
                                                          Iain A. Macdonald
 6                                                        Matthew J. Olson
                                                          Attorneys for Creditor,
 7                                                        BANK OF GUAM
 8

 9                                     CERTIFICATE OF SERVICE

10          I hereby certify that, on April 29, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true

11   copy of the foregoing Bank of Guam’s Bank of Guam’s Request for Notice re Interim Compensation

12   for Chapter 11 Professionals was served via the Court's CM/ECF notification facilities to those

13   parties who are registered CM/ECF participants in this case, and the U.S. Trustee.

14   /s/ Matthew J. Olson
     Matthew J. Olson
15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                                                                           2

               Case 19-00010 Document 154 Filed 04/30/19 Page 2 of 2
